Case 1:20-cv-21516-MGC Document 1 Entered on FLSD Docket 04/09/2020 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                       CASE NO. 1:20cv21516


   MARIE ALTIDOR,

          Plaintiff,

   v.

   CARNIVAL CORPORATION, a foreign
   corporation, d/b/a CARNIVAL CRUISE
   LINES,

          Defendant.


                                            COMPLAINT

         Plaintiff, MARIE ALTIDOR, by and through undersigned counsel, files this Complaint

  against Defendant, CARNIVAL CORPORATION, a foreign corporation, d/b/a CARNIVAL

  CRUISE LINES, and allege as follows:

                            PARTIES, JURISDICTION, AND VENUE

         1.      This is an action for damages in excess of Seventy-Five Thousand Dollars

  ($75,000.00), exclusive of interest and costs.

         2.      Plaintiff, MARIE ALTIDOR, at all times material hereto, was a resident of Miami-

  Dade County Florida, residing in Miami, Miami-Dade County, Florida, was over the age of

  eighteen (18) years, and is otherwise sui juris.

         3.      Defendant, CARNIVAL CORPORATION, d/b/a CARNIVAL CRUISE LINES

  (hereafter “CARNIVAL”), was at all material times hereto a foreign entity with its principal place

  of business in Miami, Florida, and engaged in the operation of a cruise line. CARNIVAL is




                                              Page 1 of 10
Case 1:20-cv-21516-MGC Document 1 Entered on FLSD Docket 04/09/2020 Page 2 of 10




  incorporated outside of Florida but does business in the State of Florida, and was doing business

  substantial in Miami-Dade County Florida.

         4.      Federal subject matter jurisdiction arises under and is by virtue of Diversity of

  Citizenship pursuant to 28 U.S.C. § 1332, as this is a civil action where the matter in controversy

  exceeds the sum or value of $75,000, exclusive of interests and costs, and is between citizens of

  different States and/or citizens of a State and citizens or subjects of a foreign state, and arises and

  is by virtue of the admiralty and/or maritime jurisdiction pursuant to 28 U.S.C. § 1333, and is being

  filed in Federal court as required by the venue selection clause in the Passenger Contract Ticket

  issued by the Defendant. The case also arises under the laws of the United States, and/or the laws

  of the vessel’s flag state, and involves applicable international ISO standards for safety aboard

  vessels.

         5.      Upon information and belief, this Court has personal jurisdiction over the

  Defendant CARNIVAL in that:

              (a) Defendant CARNIVAL has operated, conducted, engaged in, carried on business

                 or business venture in Florida pursuant to and within the meaning of § 48.193(1)(a),

                 Fla. Stat. and from which this action arises; and/or

              (b) Defendant CARNIVAL has committed a tortuous act within the state, pursuant to

                 and within the meaning of § 48.193(1)(b), Fla. Stat. and from which this action

                 arises; and/or

              (c) Defendant CARNIVAL has engaged in substantial and not isolated activity within

                 this state, including the Southern District of Florida, pursuant to and within the

                 meaning of § 48.193(2), Fla. Stat. and from which this action arises, at least by

                 virtue of transaction of business within the State of Florida.



                                              Page 2 of 10
Case 1:20-cv-21516-MGC Document 1 Entered on FLSD Docket 04/09/2020 Page 3 of 10




          6.      Venue is proper in the Southern District of Florida, Miami Division because

  Defendant CARNIVAL has contractually agreed to jurisdiction in this venue. Venue is further

  proper pursuant to 28 U.S.C. §1391(b) and the admiralty and maritime laws of the United States,

  including the Jones Act, 46 U.S.C.§ 30104, because Carnival resides in this District, conducts

  business within this District, and is subject to this Court’s personal jurisdiction. In addition, some

  of the events that give rise to Plaintiff’s claim occurred within this District.

          7.     All conditions precedent for filing and maintaining this action have been fulfilled,

  have been waived, and/or do not apply.

                                     GENERAL ALLEGATIONS

          8.     On or about April 19, 2019, Defendant CARNIVAL owned, maintained, and/or

  operated a cruise ship in navigable water while the Plaintiff, MARIE ALTIDOR, was a passenger

  aboard a ship that is presently known as Carnival Sensation (“Premises”); therefore, Plaintiff’s

  claims are governed by general maritime law. Specifically, this incident occurred when the

  Plaintiff was sitting on a seat on or about the aforementioned date.

          9.     At all times material hereto, the Plaintiff was a passenger on the subject cruise ship

  described herein and, accordingly, was an invitee while on or about the vessel, namely Carnival

  Sensation (i.e. the Premises).

          10.    Carnival owns and/or manages more than twenty cruise ships and encourages

  people of all ages, physical abilities, and experience to take a cruise, embark and debark the cruise

  ship.

          11.    On or about April 19, 2019, Defendant CARNIVAL, owned and maintained the bar

  stool that caused Plaintiff injury in a dangerous condition.




                                               Page 3 of 10
Case 1:20-cv-21516-MGC Document 1 Entered on FLSD Docket 04/09/2020 Page 4 of 10




          12.       On or about April 19, 2019, Defendant CARNIVAL failed to maintain the

  Michaelangelo Lounge and its bar stools in a reasonably safe condition.

          13.       At all times material hereto, Defendant CARNIVAL, by and through its agents,

  servants, workmen, employees, and/or other representatives, for which CARNIVAL is vicariously

  liable, acted on behalf of Defendant CARNIVAL, and with full knowledge, consent, and authority

  of Defendant CARNIVAL, was negligent by failing to maintain the premises in a reasonable safe

  condition which ultimately caused serious injury to the Plaintiff.

          14.       Defendant CARNIVAL posted no signs, warnings, and no other indicators were

  present to warn Plaintiff MARIE ALTIDOR of the possibility of any unsafe conditions and/or

  unsafe seat within the Premises, or to signal to Plaintiff that Defendant CARNIVAL caused and

  created the dangerous, or otherwise failed to remedy a dangerous and unsafe condition on the

  Premises.

          15.       Defendant CARNIVAL posted no signs, warnings, and no other indicators were

  present to warn Plaintiff MARIE ALTIDOR of the possibility of any unsafe seating on the

  Premises, or to signal to Plaintiff MARIE ALTIDOR that a dangerous condition was present.

          16.       The aforesaid fall was caused solely by the negligence of the Defendant

  CARNIVAL and/or its agents, servants, leassees, and/or employees (which CARNVIAL is

  vicariously liable), in the ownership, use, maintenance, and/or operation of the Premises.

          17.       Defendant CARNIVAL caused and created the dangerous and unsafe condition on

  the Premises.

                                          COUNT I
                                    NEGLIGENCE OF CARNIVAL

          18.       Plaintiff realleges the allegations set forth above in paragraphs 1-17 as if set forth

  herein in full.

                                                Page 4 of 10
Case 1:20-cv-21516-MGC Document 1 Entered on FLSD Docket 04/09/2020 Page 5 of 10




         19.     At all times material hereto, Defendant CARNIVAL owed Plaintiff MARIE

  ALTIDOR a duty of care in which Defendant CARNIVAL must maintain the Premises in a

  reasonably safe condition.

         20.     Upon information and belief, Defendant CARNIVAL had actual knowledge that

  the bar stool which caused Plaintiff’s injury was in a dangerous condition for a sufficient period

  of time for CARNIVAL to warn others, including the Plaintiff, or to otherwise take action to

  safeguard its guests.

         21.     Defendant CARNIVAL had constructive knowledge that the bar stool was in an

  unsafe condition the dangerous condition existed for such length of time that, in the exercise of

  ordinary care, the business establishment should have known of the condition]] in that , and with

  the high activity on the Premises should have noticed it was unsafe, particularly with numerous

  CARNIVAL employees working in close proximity; the dangerous condition existed for an

  extended period of time; and/or the condition occurred with such regularly that Defendant

  CARNIVAL should have known of the danger. Thus, the dangerous condition encountered by

  Plaintiff was reasonably foreseeable by Defendant CARNIVAL.

         22.     Despite having actual and/or constructive knowledge of the dangerous condition on

  the Premises, Defendant CARNIVAL negligently failed to remedy the dangerous condition. That

  is, Defendant failed to take reasonable action to eliminate the danger or warn of its presence.

         23.     As a result of Defendant CARNIVAL’s negligence, Plaintiff encountered the

  dangerous condition, fell, and was injured in the manner described herein.

         24.     At all times material hereto, Defendant had a common law duty to exercise

  reasonable care in the ownership, maintenance, operation and/or use of its property for the benefit

  and safety of other individuals.



                                             Page 5 of 10
Case 1:20-cv-21516-MGC Document 1 Entered on FLSD Docket 04/09/2020 Page 6 of 10




         25.        At all times material hereto, Defendant CARNIVAL, as a common carrier, had the

  duty to use the highest degree of care in the maintenance and safety of its ship/Premises.

         26.        At all material times, Defendant CARNIVAL breached its duty of care to other

  individuals, and in particular to Plaintiff, as Defendant CARNIVAL was careless, reckless, and

  negligent in the ownership, operation and/or maintenance and/or use of its property.

         27.        Defendant breached this common law duty by allowing it’s seat to be unsafe for a

  guest to be safe while traveling on the ship.

         28.        As a result of Defendant CARNIVAL’s negligent failure to maintain the premises

  in a reasonably safe condition, Plaintiff encountered the dangerous condition of the bar seat that

  fell from the bar stool stem when she sat on the seat, causing Plaintiff to fall to the ground causing

  serious injury.

         29.        As a result of all of the foregoing, Plaintiff has been prevented from her usual and

  daily activities and duties and may be so prevented for an indefinite time in the future, all to her

  great financial and personal detriment and loss.

         30.        The carelessness, recklessness, and negligence of Defendant further includes,

  without limitation, the following:

               a. Failing to remedy the dangerous condition comprising a broken and dangerous bar

                    stool, including without limitation failing to take reasonable action to eliminate the

                    danger or warn of its presence;

               b. Failing to properly inspect the Premises;

               c. Failing to correct the negligent or hazardous condition which they were aware or

                    should have been aware;




                                                Page 6 of 10
Case 1:20-cv-21516-MGC Document 1 Entered on FLSD Docket 04/09/2020 Page 7 of 10




           d. Failing to warn pedestrians and/or other individuals of the negligent or hazardous

              condition of the Premises at the point where Plaintiff MARIE ALTIDOR fell;

           e. Failing to maintain the Premises in a condition which would protect and safeguard

              persons and/or members of the public upon the premises and preventing them from

              falling;

           f. Allowing and permitting the aforesaid negligent condition to remain on the

              Premises so as to constitute a menace, danger, nuisance, or trap to persons lawfully

              upon the said Premises;

           g. Creating a hazardous condition and failing to warn the Plaintiff MARIE ALTIDOR

              of said condition;

           h. Otherwise failing to exercise due and proper care under the circumstances;

           i. Causing and/or permitting a dangerous and/or hazardous condition to exist which

              the Defendant CARNIVAL knew or should have known developed an

              unreasonable risk of harm to Plaintiff MARIE ALTIDOR and other users of the

              Premises;

           j. Failing to properly and adequately warn the Plaintiff MARIE ALTIDOR of the

              aforesaid dangerous and/or hazardous condition;

           k. Failing to properly perform its statutory, common law, and ordinance duties;

           l. Causing, allowing, and permitting the said hazardous and/or dangerous condition

              to exist, so as to constitute a menace, danger, nuisance, and trap to persons lawfully

              on said premises;

           m. Failing to post and/or erect and/or set out proper and adequate signs, cones, barriers

              of warning, in, on, and/or about said premises;



                                           Page 7 of 10
Case 1:20-cv-21516-MGC Document 1 Entered on FLSD Docket 04/09/2020 Page 8 of 10




               n. Failing to properly inspect, maintain, and/or control said premises;

               o. Creating and/or permitting a foreseeable risk of harm;

               p. Creating and/or permitting a foreseeable zone of risk;

               q. Failing to make said premises reasonably safe for its intended purpose;

               r. Causing distraction to the Plaintiff while in the zone of risk; and

               s. Failing to use the highest degree of care.

         31.      Alternatively, the conduct and omissions of the Defendant CARNIVAL are

  presumed to be negligent because:

               (a) The fall would not have happened unless Defendant CARNIVAL was negligent;

               (b) The bar stool seat falling off from the bar stool was caused by something that only

                  Defendant CARNIVAL controls;

               (c) MARIE ALTIDOR voluntary actions did not cause or contribute to their injury;

               (d) Ordinarily, the fall would not have happened without someone’s negligence;

               (e) That the bar stool causing the injury was in the exclusive control of Defendant

                  CARNIVAL at the time it caused the injury;

               (f) The bar stool was not improperly used or handled by others or subjected to harmful

                  forces or conditions; and

               (g) That it is inferred that Defendant CARNIVAL was negligent based on Res Ipsa

                  Loquitur.

         32.      As a direct, foreseeable, and proximate result of Plaintiff MARIE ALTIDOR falling

  as a result of the dangerous and unsafe condition on the Premises due to Defendant, CARNIVAL’s

  negligence, Plaintiff MARIE ALTIDOR suffered bodily injuries and resulting pain and suffering,

  disability, mental anguish, humiliation, loss of capacity for the enjoyment of life and life’s



                                               Page 8 of 10
Case 1:20-cv-21516-MGC Document 1 Entered on FLSD Docket 04/09/2020 Page 9 of 10




  pleasures, lost wages, expense of hospitalization, medical and nursing care and treatment. The

  losses are either permanent or continuing and Plaintiff will suffer the expenses and losses in the

  future.

            WHEREFORE, Plaintiff MARIE ALTIDOR demands judgment against Defendant

  CARNIVAL as follows:

            (a)   Judgment for damages in an amount to be proven at trial;

            (b)   For bodily injury and resulting pain and suffering, disability, and loss of capacity

  for the enjoyment of life;

            (c)   For all medical and incidental expenses according to proof;

            (d)   For costs of suit incurred in connection with this action;

            (e)   For both pre and post-judgment interest at the maximum allowable rate on any

  amounts awarded; and

            (f)   For any and all such other and further relief as the court may deem just and

  proper.




                                       Continued On Next Page




                                              Page 9 of 10
Case 1:20-cv-21516-MGC Document 1 Entered on FLSD Docket 04/09/2020 Page 10 of 10




                                   DEMAND FOR JURY TRIAL

            Plaintiff, MARIE ALTIDOR, demands trial by jury on all issues so triable as a matter of

   right.

                                                       Respectfully submitted,
   Dated: April 9, 2020
                                                       By: s/Matthew Sean Tucker
                                                       Matthew Sean Tucker
                                                       Florida Bar No. 90047
                                                       Tucker Law ®
                                                       200 SE 6TH Street, Suite 405
                                                       Fort Lauderdale, FL 33301
                                                       Telephone: (954) 204-0444
                                                       Facsimile: (954) 358-4946
                                                       Matt@TuckerUp.com
                                                       Attorney for Plaintiff




                                             Page 10 of 10
